                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE VINSON, SR.,

                              Plaintiff,
       v.                                                           Case No. 19-cv-1237-bhl


JASON DEBRUIN, et al.,

                              Defendants.


                                       DECISION AND ORDER


       Plaintiff Joshua Lee Vinson, Sr., is representing himself in this §1983 case. Vinson is
proceeding against five defendants, one of whom he sued as John Doe because he did not know his
name. Vinson’s deadline to inform the Court of the Doe defendant’s name is February 12, 2021. On
January 4, 2021, Vinson filed a motion to compel. Dkt. No. 63. He seeks to “compel the Defendants to
give [him] the Defendant who handled the dog, ‘full name,’ present or last known address, and the
present or last known place of employment. As ordered by the Court.” Id. The Court will deny
Vinson’s motion.

       Vinson misrepresents the Court’s order. The Court did not order Defendants to provide Vinson
with the information he seeks. Rather, the Court ordered Vinson to use discovery to learn the name of
the Doe defendant and then to inform the Court of the name. Dkt. No. 61 at 2. The burden of
identifying the Doe defendant is on Vinson, not Defendants.

       It may be that Vinson does not understand how discovery works. During discovery, Vinson may
ask Defendants to provide him with information that he believes he needs to identify the Doe defendant
and to prove his claims. He may ask each Defendant up to twenty-five written questions (called
interrogatories in the Federal Rules) and he may ask Defendants to give him documents that they have in
their possession. See Fed. R. Civ. P. 33 and 34; Civil L.R. 33. Defendants may object to a request to the
extent they believe the request is improper. If Vinson does not agree with an objection, he should try to
informally resolve the dispute with Defendants’ lawyer. See Civil L.R. 37. Most parties are able to
resolve discovery disputes without the Court’s involvement, which saves the Court and the parties time
and resources. If Vinson and Defendants’ lawyer are unable to resolve the dispute on their own, only


             Case 2:19-cv-01237-BHL Filed 01/07/21 Page 1 of 2 Document 65
then may Vinson file a motion asking the Court to get involved. If Vinson asks the Court to get
involved (as he did in his motion to compel), he must describe the discovery dispute in detail and
explain what efforts the parties made to resolve the dispute before involving the Court.

       Vinson did not comply with Local Rule 37; it appears that he did not try to work out his dispute
with Defendants’ lawyer before he filed his motion to compel. Accordingly, the Court will deny his
motion.

       If Vinson has not yet served discovery requests seeking information about the name of the Doe
defendant, he should start there. If Defendants did not timely respond to Vinson’s requests, he should
contact Defendants’ lawyer (preferably by letter) to get a better understanding of why Defendants have
not yet responded. It may be that Defendants require a short extension of time or that there is some
confusion over what information Vinson is seeking. A brief discussion may easily resolve whatever
issues exist and save everyone the time and effort of briefing a motion to compel. Likewise, Defendants
are required to keep Vinson informed of the challenges they face—they should not simply ignore
deadlines. The Court is hopeful this case will proceed smoothly if the parties work with one another in
good faith.

       IT IS THEREFORE ORDERED that Vinson’s motion to compel (Dkt. No. 63) is DENIED.

       Vinson’s deadline to identify the Doe defendants remains February 12, 2021. If Vinson believes
he needs more time, he must promptly notify the Court. He must explain why he needs more time and
how much time he needs. If Vinson does not identify the Doe defendant by the deadline or does not ask
for more time to do so, the Court will dismiss the Doe defendant based on Vinson’s failure to diligently
pursue that claim.

       Dated at Milwaukee, Wisconsin this 7th day of January, 2021.

                                             BY THE COURT:

                                             s/ Brett H. Ludwig
                                             BRETT H. LUDWIG
                                             United States District Judge




                                                    2

              Case 2:19-cv-01237-BHL Filed 01/07/21 Page 2 of 2 Document 65
